DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/119511 A1 to Wang et al. (please see US 20180019642 A1 for citations below).
Regarding claim 1, Wang et al. discloses a stator assembly comprising:
a stator core (Fig. 6: 8), comprising:
a first radial side surface (right side of 8) adjacent to an air gap between the stator core (8) and a rotor (18); and 
a second radial side surface (left side of 8) opposite to the first radial side surface;
a stator bracket (1) supporting the stator core (8); and
an airflow conveying device (Fig. 5: 13) configured to convey first cold airflow, in a radial direction (Fig. 2: 92) of the stator core (8), to the second radial side surface (Fig. 2: top portion of 8) of the stator core.
Regarding claim 2, Wang et al. discloses the airflow conveying device comprises a plurality of ejection tubes (Fig. 2: 2), the plurality of ejection tubes (2) are arranged on the stator bracket (1), and a nozzle (at 7) of each of the ejection tubes (2) faces the second radial side surface of the stator core (8).
Regarding claim 3, Wang et al. discloses each ejection tube (Fig. 2: 2) is a converging-diverging tube (at 7) or a converging tube, and a section of the ejection tube is circular-shaped (2 is air hole), oval-shaped, raindrop-shaped or polygon- shaped.
Regarding claim 4, Wang et al. discloses the stator bracket (Fig. 2: 1) comprises an enclosure plate (1), the stator core (8) is mounted on the enclosure plate (1), an annular gap is formed between the second radial side surface of the stator core (8) and the enclosure plate (1), the enclosure plate (1) is provided with one or more first through holes (at 2), and the airflow conveying device is configured to allow the first cold airflow to enter into the annular gap via the one or more first through holes.
Regarding claim 5, Wang et al. discloses the stator bracket (Fig. 2: 1) comprises an enclosure plate (1), the stator core (8) is mounted on the enclosure plate (1), an annular gap is formed between the second radial side surface of the stator core (8) and the enclosure plate (1), the enclosure plate is provided with a plurality of first 
Regarding claim 15, Wang et al. discloses the airflow conveying device further comprises a cold airflow supply unit, the cold airflow supply unit comprises a plurality of vortex tubes (Fig. 5: 14), the plurality of vortex tubes (14) are arranged at the stator bracket (1), and an airflow inlet port of each ejection tube (2) is in communication with a cold end of a corresponding vortex tube (14) from the plurality of vortex tubes.
Regarding claim 16, Wang et al. discloses the airflow conveying device further comprises a compressor (Fig. 5: 12) and a plurality of branch tubes (14), the compressor (12) is configured to supply compressed air [0056], and the compressed air is supplied to a vortex chamber (13) of a corresponding vortex tube (14) via a corresponding branch tube from the plurality of branch tubes (14).
Regarding claim 17, Wang et al. discloses the electric machine comprising:
a rotor (Fig. 6: 18); and
a stator assembly, comprising: a stator core (Fig. 6: 8), comprising:
a first radial side surface (right side of 8) adjacent to an air gap between the stator core (8) and the rotor (18); and 
a second radial side surface (left side of 8) opposite to the first radial side surface;
a stator bracket (1) supporting the stator core (8); and
an airflow conveying device (Fig. 5: 13) configured to convey first cold airflow, in a radial direction (Fig. 2: 92) of the stator core (8), to the second radial side surface (Fig. 2: top portion of 8) of the stator core.
Regarding claim 18, Wang et al. discloses the wind turbine, comprising:
a stator assembly, comprising: a stator core (Fig. 6: 8), comprising:
a first radial side surface (right side of 8) adjacent to an air gap between the stator core (8) and a rotor (18); and 
a second radial side surface (left side of 8) opposite to the first radial side surface;
a stator bracket (1) supporting the stator core (8); and
an airflow conveying device (Fig. 5: 13) configured to convey first cold airflow, in a radial direction (Fig. 2: 92) of the stator core (8), to the second radial side surface (Fig. 2: top portion of 8) of the stator core; and 
a cold airflow supply unit (Fig. 5: 12), coupled to the airflow conveying device (13) for supplying the first cold airflow to the airflow conveying device.
Regarding claim 19, Wang et al. discloses the cold airflow supply unit comprises a vortex tube (Fig. 5: 14), a cold end of the vortex tube (14) is in communication with the airflow conveying device (2) for supplying cold airflow to the airflow conveying device.
Regarding claim 20, Wang et al. discloses the airflow conveying device further comprises a compressor (Fig. 5: 12) and a branch tube (14), the compressor (12) is configured to supply compressed air [0056], and the compressed air is supplied to a vortex chamber (13) of the vortex tube (14) via the branch tube (14).
Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art as a whole, either alone or in combination, fails to teach or suggest a stator assembly, wherein the stator core is mounted at a radial outer side of the enclosure plate, at least a cavity extending axially is formed at a radial inner side of the enclosure plate, the cavity is arranged in a circumferential direction of the stator bracket, and the enclosure plate is provided with a second through hole configured to make the annular gap and the cavity be in communication with each other, to allow the first cold airflow ejected into the annular gap to enter into the cavity through the second through hole, along with the limitations of claims 1, 2, and 5. 
Regarding claim 12, the prior art as a whole, either alone or in combination, fails to teach or suggest a stator assembly, wherein the stator bracket comprises a plurality of stand columns extending axially, an inner cylinder plate extending axially, and a plurality of rib plates connecting the plurality of stand columns and the inner cylinder plate, and wherein the plurality of stand columns are uniformly arranged in a circumferential direction, and the stator core is mounted to the stator bracket by being fastened to the plurality of stand columns, a cavity is formed between the second radial side surface of the stator core and the inner cylinder plate, and a nozzle of a . 

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “the air flow of Wang goes through the interior of stator iron core 8 and is not provided to any radial side surface of stator iron core 8”, the Examiner respectfully disagrees. Fig. 2 of Wang shows that there are radial passages 92. These radial passages 92 are able to cool the radial surface of stator core 8 (i.e. the top portion of stator core 8 is able to be cooled by radial passages 92 before it enters area 7 and axial passage 91 which cools the inside of stator core 8). Fig. 5 of Wang shows multiple radial passages 92 that are provided radially around the stator core, using branches 14, therefore, the second radial surface of the stator core would get cooling coverage. 

Conclusion





















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VIET P NGUYEN/Primary Examiner, Art Unit 2832